UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1280


JAMES VECCHIONE,

                Plaintiff – Appellant,

          v.

OPTION   ONE   MORTGAGE     CORPORATION;    U.S.   BANK   NATIONAL
ASSOCIATION,

                Defendants – Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cv-00380-JAB-PTS)


Submitted:   June 1, 2010                     Decided:    June 10, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Vecchione, Appellant Pro Se.        Jason Kenneth Purser,
SHAPIRO & INGLE LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Vecchione seeks to appeal the district court’s

order denying his motion to vacate the court’s previous order

accepting      the    recommendation       of    the    magistrate        judge    and

granting Defendants’ motion to remand.                   We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on February 3, 2010.           The notice of appeal was filed on March 8,

2010.      Because     Vecchione    failed      to   file    a   timely   notice    of

appeal or to obtain an extension or reopening of the appeal

period, we deny leave to proceed in forma pauperis and dismiss

the appeal.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court    and    argument     would     not   aid   the    decisional

process.

                                                                           DISMISSED

                                        2